DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2018 and 11/09/2018 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (US 2010/0039690; already of record).
Regarding claim 1, Agrawal discloses, a process (Fig. 2) for preparing a layer structure for an electrochromic device (Para. 0008, lines 3-5), 

wherein preparing said electrochromic composite layer comprises the steps of: 
providing a first suspension comprising nanoobjects (26) comprising one or more electrochromic metal oxides dispersed in a first carrier liquid having a boiling point below 120.degree. C. (Para. 0021); 
providing a second suspension comprising electronically conductive nanoobjects (27) dispersed in a second carrier liquid having a boiling point below 120.degree. C., said electronically conductive nanoobjects not comprising metal oxides (Para. 0039, lines 28-29); 
adding together said first suspension and said second suspension to obtain a third suspension (Para. 0038) comprising said nanoobjects (Para. 0030, lines 18-23) comprising one or more electrochromic metal oxides and said electronically conductive nanoobjects dispersed in a third carrier liquid having a boiling point below 120.degree. C. consisting of said first carrier liquid and said second carrier liquid (Para. 0030, lines 18-23); 
forming an ink by admixing to said third suspension (Para. 0018, lines 9-35): 
one or more kinds of polymerisable monomers (Para. 0018, lines 9-35), 
optionally one or more initiators for initiating radical polymerization of said one or more kinds of polymerisable monomers (Para. 0018, lines 9-35), 
at least one electrolyte (25) having cations selected from the group consisting of H.sup.+, Li.sup.+, Na.sup.+, K.sup.+ wherein said at least one electrolyte comprises at least one anion that is different from OH.sup.- or at least one cation from the group consisting of Li.sup.+, Na.sup.+ and K.sup.+ (Para. 0032-0033), and 

forming on said surface of said solid substrate a wet film by applying the formed ink to said surface of said solid substrate (Para. 0030, lines 18-23); 
removing said third carrier liquid having a boiling point below 120.degree. C. from the wet film formed on said surface of said solid substrate (Para. 0030, lines 18-23); and 
polymerizing the polymerizable monomers on said surface of said solid substrate (Para. 0018, lines 15-20).
Regarding claims 2-3, Agrawal discloses, the first carrier liquid and said second carrier liquid have the same or different composition and are selected from the group consisting of water, methanol, ethanol, 1-propanol, 2-propanol, 2-butanol, iso-butanol, acetonitrile and propionitrile and mixtures thereof (Para. 0018, lines 9-35) and the electrochromic metal oxides are selected from the group consisting of oxides of Ti, V, Cr, Mn, Fe, Co, Ni, Nb, Mo, Rh, Ta, W, Ir, Ce and mixtures thereof (Para. 0034, lines 20-30).
Regarding claim 5, Agrawal discloses, the electronically conductive nanoobjects that do not comprise metal oxides are nanowires consisting of materials selected from the group consisting of silver, copper, gold, platinum, tungsten and nickel and alloys of two or more metals selected from the group consisting of silver, copper, gold, platinum, tungsten and nickel (Para. 0030, lines 4-6), wherein said nanowires have a length in the range of from 1 .mu.m to 100 .mu.m (Para. 0013), and a diameter in the range of from 1 nm to 100 nm (Para. 0013), length and diameter in each case being determined by transmission electron microscopy (Para. 0013).
Regarding claim 6, Agrawal discloses, the first suspension, said second suspension, and said third suspension do not contain an electrolyte having cations selected from the group 
Regarding claim 7, Agrawal discloses, the first suspension the concentration of dispersed nanoobjects comprising one or more electrochromic metal oxides is in the range of from 0.1 wt.-% to 20.0 wt.-% (Para. 0031, lines 16-20), and/or in said second suspension the concentration of dispersed electronically conducting nanoobjects is in the range of from 0.1 wt.-% to 2.0 wt.-% (Para. 0037, lines 10-15).
Regarding claim 8, Agrawal discloses, the first suspension and said second suspension are added together in a volume ratio in the range of from 1:10 to 10:1 (Para. 0031, lines 16-20).
Regarding claim 9, Agrawal discloses, the polymerisable monomers are co-polymerizable monomers selected from the group consisting of alkyl acrylates and alkyl methacrylates and from the group consisting of hydroxyalkyl acrylates and hydroxyalkyl methacrylates (Para. 0018, lines 11-20), and/or said electrolyte is selected from the group consisting of bis(trifluoromethane)sulfonimide, lithium difluorophosphate, lithium hexafluorophosphate, lithium tetrafluroborate, lithium nitrate, lithium bis(flurosulfonyl)imide, lithium bis(trifluoromethane)sulfonimide, lithium trifluoromethane sulfonate, lithium perchlorate, lithium bisoxalatoborate, lithium difluorooxalatoborate, lithium difluorobisoxalatophosphate (Para. 0024), and/or said solvent having a boiling point of 120.degree. C. or higher is selected from the group consisting of carbonates, alkyl esters of saturated carbonic acids, polyethers, lactones and dinitriles and mixtures thereof.
Regarding claim 10, Agrawal discloses, the step of forming said ink comprises admixing a premixture comprising: one or more kinds of polymerisable monomers (Para. 0018, lines 9-35), 
Regarding claim 11, Agrawal discloses, the step of forming said ink comprises mechanical agitation of the ink (Para. 0028).
Regarding claim 13, Agrawal discloses, the ink is applied to said surface of said solid substrate by coating or printing (Para. 0029), and/or said third carrier liquid having a boiling point of less than 120.degree. C. is removed by exposing the wet film formed on said surface of said solid substrate to air having a temperature in the range of from 20.degree. C. to 120.degree. C., and/or said polymerization is initiated by irradiation having a wave length in the range of from 360 nm to 420 nm in the presence of an initiator which decomposes into radicals when exposed to said irradiation.
Regarding claim 14, Agrawal discloses, preparing an ionically conductive separator layer (25) disposed on a surface of said electrochromic composite layer (23) facing away from said solid substrate (21), wherein preparing said ionically conductive separator layer comprises the steps of: forming on said surface of said electrochromic composite layer a wet film (Para. 0038) by applying to said surface an ink comprising: one or more kinds of polymerisable monomers (Para. 0018, lines 9-35), optionally one or more initiators for initiating radical polymerization of said one or more kinds of polymerisable monomers (Para. 0018, lines 9-35), optionally one or more electrolytes having cations selected from the group consisting of H.sup.+, Li.sup.+, 
Regarding claim 15, Agrawal discloses, the solid substrate comprises a first solid substrate, said process further comprising applying a counter electrode layer (22), wherein applying said counter electrode layer (22) comprises the steps of: preparing or providing a layer assembly comprising a counter electrode layer disposed on a surface of a second solid substrate and optionally an ion conductive separator layer (25) disposed on the surface of said counter electrode layer facing away from said second solid substrate stacking said layer assembly on top of said ionically conductive separator layer of a layer structure (Para. 0038) prepared by the process according to claim 14, such that a resulting layer structure is obtained having an ionically conductive separator layer between an electrochromic composite layer and said counter electrode layer (Para. 0038).
Regarding claims 17-19, Agrawal discloses, process for manufacturing an electrochromic device, comprising preparing one or more layer structures (Para. 0038) according to the process of claim 1 (see rejection of claim 1 above), or providing one or more layer structures (Para. 0038) manufactured according to the process of claim 1 (see rejection of claim 1 above), the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2010/0039690; already of record) as applied to claim 1 above, in view of Luchinger et al. (US 2018/0033984).
Agrawal remains as applied to claim 1 above.
Agrawal does not disclose the first suspension further comprises one or more metal salts of formula (I) (M.sup.a+).sub.z(R.sup.b-).sub.y (I), wherein M.sup.a+ represents a metal cation, R.sup.b- represents the corresponding salt anion, a is 2, 3, 4 or 5, b is 1, 2 or 3, z is the least common multiple of a and b, divided by a, and y is the least common multiple of a and b, divided by b, wherein at least a portion of said metal salts of formula (I) is physisorbed on the surfaces of said nanoobjects comprising one or more electrochromic metal oxides, and wherein a molar fraction of metal ions M of said metal salts of formula (I) is in the range of from 0.02 to 6 mol %, 
Luchinger teaches, from the same field of endeavor that in a process that it would have been desirable to make first suspension further comprises one or more metal salts of formula (I) (M.sup.a+).sub.z(R.sup.b-).sub.y (I), wherein M.sup.a+ represents a metal cation (Para. 0074-0075), R.sup.b- represents the corresponding salt anion (Para. 0074-0075), a is 2, 3, 4 or 5 (Para. 0074-0075), b is 1, 2 or 3 (Para. 0074-0075), z is the least common multiple of a and b (Para. 0074-0075), divided by a, and y is the least common multiple of a and b, divided by b, wherein at least a portion of said metal salts of formula (I) is physisorbed on the surfaces of said nanoobjects comprising one or more electrochromic metal oxides (Para. 0074-0075), and wherein a molar fraction of metal ions M of said metal salts of formula (I) is in the range of from 0.02 to 6 mol % (Para. 0074-0075), based on a total amount of metal in said metal ions M of said metal salts of formula (I) and in said metal oxides in said nanoobjects (Para. 0074-0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first suspension further comprises one or more metal salts of formula (I) (M.sup.a+).sub.z(R.sup.b-).sub.y (I), wherein M.sup.a+ represents a metal cation, R.sup.b- represents the corresponding salt anion, a is 2, 3, 4 or 5, b is 1, 2 or 3, z is the least common multiple of a and b, divided by a, and y is the least common multiple of a and b, divided by b, wherein at least a portion of said metal salts of formula (I) is physisorbed on the surfaces of said nanoobjects comprising one or more electrochromic metal oxides, and wherein a molar fraction of metal ions M of said metal salts of formula (I) is in the range of from 0.02 to 6 mol %, based on a total amount of metal in said metal ions M of said metal salts of formula (I) and in said metal oxides in said nanoobjects as taught by the process of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2010/0039690; already of record) as applied to claim 1 above.
Agrawal remains as applied to claim 1 above.
Furthermore, Agrawal discloses, the ink comprises said third carrier liquid having a boiling point below 120.degree. C. in an amount of from 42.76 wt.-% to 99.97 wt.-% (Para. 0031), said nanoobjects comprising one or more electrochromic metal oxides in a total amount of from 0.009 wt.-% to 12.53 wt.-% (Para. 0037, lines 10-15), said electronically conductive nanoobjects not comprising metal oxides in a total amount of from 0.001 wt.-% to 0.40 wt.-% (Para. 0037, lines 10-15). 
Agrawal does not explicitly disclose that the polymerisable monomers in a total amount of from 0.00006 wt.-% to 40.08 wt.-%, said initiators for initiating radical polymerization of said polymerisable monomers in a total amount of from 0.000002 wt.-% to 1.05 wt.-%, said electrolytes having cations selected from the group consisting of H.sup.+, Li.sup.+, Na.sup.+, K.sup.+ wherein said electrolytes each comprise at least one anion that is different from OH.sup.- or at least one cation from the group consisting of Li.sup.+, Na.sup.+and K.sup.+ in a total amount of from 0.001 wt.-% to 1.05 wt.-%, and said solvent capable of dissolving said electrolytes, wherein said solvent has a boiling point of 120.degree. C. or higher, in an amount of from 0.00003 wt.-% to 6.33 wt.-% in each case related to the total weight of the ink.

In addition, the Examiner points out that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the polymerisable monomers in a total amount of from 0.00006 wt.-% to 40.08 wt.-%, said initiators for initiating radical polymerization of said polymerisable monomers in a total amount of from 0.000002 wt.-% to 1.05 wt.-%, said electrolytes having cations selected from the group consisting of H.sup.+, Li.sup.+, Na.sup.+, K.sup.+ wherein said electrolytes each comprise at least one anion that is different from OH.sup.- or at least one cation from the group consisting of Li.sup.+, Na.sup.+and K.sup.+ in a total amount of from 0.001 wt.-% to 1.05 wt.-%, and said solvent capable of dissolving said electrolytes, wherein said solvent has a boiling point of 120.degree. C. or higher, in an amount of from 0.00003 wt.-% to 6.33 wt.-% in each case related to the total weight of the ink, since it has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 105 USPQ 233.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2010/0039690; already of record) as applied to claim 1 above, in view of Bergh et al. (US 2014/0043667; already of record).
Agrawal remains as applied to claim 1 above.
Agrawal does not disclose attaching a first support layer to said surface of said first solid substrate facing away from said electrochromic composite layer and/or attaching a second support layer to said surface of said second solid substrate facing away from said counter electrode layer, and optionally attaching a third support layer to the surface of said first support layer facing away from said first solid substrate and/or a fourth support layer to said surface of said second support layer facing away from said second solid substrate.
Bergh teaches, from the same field of endeavor that in a process (Fig. 1) that it would have been desirable to include attaching a first support layer (24) to said surface of said first solid substrate facing away from said electrochromic composite layer and/or attaching a second support layer (25) to said surface of said second solid substrate facing away from said counter electrode layer, and optionally attaching a third support layer to the surface of said first support layer facing away from said first solid substrate and/or a fourth support layer to said surface of said second support layer facing away from said second solid substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include attaching a first support layer to said surface of said first solid substrate facing away from said electrochromic composite layer and/or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            01/25/2021